

Exhibit 10.73
REALOGY HOLDINGS CORP.
2018 LONG-TERM INCENTIVE PLAN
TIME VESTED CASH AWARD NOTICE OF GRANT & TIME-VESTED CASH AWARD AGREEMENT
Realogy Holdings Corp. (the “Company”), pursuant to Section 8.1 of the Company’s
2018 Long-Term Incentive Plan (the “Plan”), hereby grants to the individual
listed below (the “Participant”), a Time-Vested Cash Award. The Time-Vested Cash
Award is subject to all of the terms and conditions set forth herein and in the
Time-Vested Cash Award agreement attached hereto as Exhibit A (the “Agreement”)
and the Plan, which are incorporated herein by reference. In addition, as a
condition to receiving this Time-Vested Cash Award, the Participant understands
and agrees to be bound by and comply with the restrictive covenants and other
provisions set forth in the agreement attached hereto as Exhibit B to this
Agreement (the “Restrictive Covenants Agreement”), a copy of which the
Participant acknowledges receipt. The Participant understands and agrees that
the Restrictive Covenants Agreement shall survive the grant, vesting or
termination of the Time-Vested Cash Award, and any termination of employment of
the Participant, and that full compliance with the Restrictive Covenants
Agreement is an express condition precedent to (i) the receipt, delivery and
vesting of any portion of the Time-Vested Cash Award and (ii) any rights to any
payments with respect to the Time-Vested Cash Award.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant (“Notice”) and the Agreement.
Participant: {Participant Name}
Grant Date: ________________
Value of Time-Vested Cash Award: {Cash Award Granted}
Vesting Dates: One-third of the Time-Vested Cash Award will vest on each of the
first three grant anniversary dates: ________________, ________________, and
________________ (each, a “Vesting Date”).






        



--------------------------------------------------------------------------------



By accepting this Time-Vested Cash Award, the Participant agrees to be bound by
the terms and conditions of the Plan, the Agreement and this Notice, including
the Restrictive Covenants Agreement. The Participant has reviewed the Agreement,
the Plan and this Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Notice and fully understands all
provisions of this Notice, the Agreement and the Plan. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or relating to the Plan, this Notice or the Time-Vested Cash Award.
Participant’s Consent Regarding Use of Personal Information. By accepting this
Time-Vested Cash Award, the Participant explicitly consents (i) to the use of
the Participant’s Personal Information (as defined in Section 6.13 of the
Agreement and to the extent permitted by law) for the purpose of implementing,
administering and managing the Participant’s Time-Vested Cash Award under the
Plan and of being considered for participation in future equity, deferred cash
or other award programs (to the extent he/she is eligible under the terms of
such plan or program, and without any guarantee that any award will be made);
and (ii) to the use, transfer, processing and storage, electronically or
otherwise, of his/her Personal Information, as such use has occurred to date,
and as such use may occur in the future, in connection with this or any equity
or other award, as described above.
Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits OnLine Grant Award Acceptance Process are not required to
print and sign this Agreement.
REALOGY HOLDINGS CORP.   PARTICIPANT
By: ______________________________  By: ______________________________
Print Name:   Print Name: {Participant Name}
Title:  


2





--------------------------------------------------------------------------------



Exhibit A: TIME-VESTED CASH AWARD AGREEMENT
Pursuant to the Time-Vested Cash Award Notice of Grant (the “Notice”) to which
this Time-Vested Cash Award Agreement (this “Agreement”) is attached, Realogy
Holdings Corp. (the “Company”) has granted to the Participant, pursuant to
Section 8.1 of the Company’s 2018 Long-Term Incentive Plan (the “Plan”), the
Time-Vested Cash Award indicated in the Notice. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Notice.
ARTICLE I
GENERAL
1.1 Incorporation of Terms of Plan. The Time-Vested Cash Award is subject to the
terms and conditions of the Plan, which are incorporated herein by reference. In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
ARTICLE II
GRANT OF TIME-VESTED CASH AWARD
2.1 Grant of Time-Vested Cash Award. In consideration of the Participant’s past
and/or continued employment with or Services to the Company or any Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Notice (the “Grant Date”), the Company grants to the Participant
Time-Vested Cash Award as set forth in the Notice, upon the terms and conditions
set forth in the Plan and this Agreement, and subject to the Participant’s full
compliance at all times with the restrictive covenants and other provisions set
forth in the Restrictive Covenants Agreement (as defined in the Notice), which
is an express condition precedent to (i) the receipt, delivery and vesting of
any portion of the Time-Vested Cash Award and (ii) any rights to any payments
with respect to the Time-Vested Cash Award.
2.2 Consideration to the Company. In consideration of the grant of the
Time-Vested Cash Award by the Company, the Participant agrees to render Services
to the Company or any Affiliate and to comply at all times with the Restrictive
Covenants Agreement. Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continue in the employ or Service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the Services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
ARTICLE III
RESTRICTIONS AND RESTRICTION PERIOD
3.1 Restrictions. The Time-Vested Cash Award granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Section 4.1 below until the
Time-Vested Cash Award vests.
3.2 Restricted Period. Subject to Articles 4 and 5 of this Agreement, the
Time-Vested Cash Award shall vest on each Vesting Date as set forth in the
Notice.
3.3 Settlement of Time-Vested Cash Award. The Time-Vested Cash Award represents
the right to receive a cash payment, subject to the fulfillment of the vesting
and other conditions set forth in this Agreement. Except as set forth in
Sections 4.2, 4.3 and 5.1 of this Agreement, within a reasonable period of time
following vesting of the Time-Vested Cash Award (and in no event more than 60
days following such vesting), the Company shall pay and transfer to the
Participant a cash payment equal to the value of the portion of the Time-Vested
Cash Award that vested, subject to the Participant’s full compliance at all
times with the Restrictive Covenants Agreement. The Company and its Affiliates
shall have the authority and the right to deduct or withhold, or require the
Participant to remit to the Company or an Affiliate, an amount sufficient to
satisfy federal, state, local and foreign taxes (including the Participant’s
social security, Medicare and any other employment tax obligation) required by
law to be withheld with respect to any taxable event concerning a Participant
arising in connection with the Time-Vested Cash Award.
A-1

--------------------------------------------------------------------------------



3.4 No Rights as a Stockholder. The Time-Vested Cash Award is not an equity
interest in the Company and the Participant shall not be or have any of the
rights or privileges of a stockholder of the Company with respect to the
Time-Vested Cash Award.
3.5 No Dividend or Dividend Equivalents Rights. The Time-Vested Cash Award
carries no dividend or dividend equivalent rights related to any cash or other
dividend paid by the Company while the Time-Vested Cash Award is outstanding.
ARTICLE IV
FORFEITURES
4.1 Termination of Employment. Except as provided in Sections 4.2, 4.3 and 5.1
of this Agreement, if the Participant terminates employment with or ceases to
provide Services to the Company or any Affiliate for any reason, then the
Time-Vested Cash Award, to the extent not vested, shall be forfeited to the
Company without payment of any consideration by the Company, and neither the
Participant nor any of his or her successors, heirs, assigns or personal
representatives shall thereafter have any further rights or interests in such
Time-Vested Cash Award.
4.2 Retirement. In the case of a Participant’s Retirement on or following the
first anniversary of the Grant Date, the Time-Vested Cash Award, to the extent
not vested, shall become fully vested upon such Retirement and the Company shall
pay and transfer to the Participant cash payments in such amounts and at such
times as are set forth in the Notice as if the Participant had remained employed
with the Company, provided that the Participant fully complies at all times with
the Restrictive Covenants Agreement.
4.3 Death or Disability. If the Participant terminates employment with or ceases
to provide Services to the Company or any Affiliate on account of death or
Disability, the Time-Vested Cash Award, to the extent not vested, shall become
fully vested upon such termination of employment or Services and shall be paid
in accordance with Section 3.3 above.
ARTICLE V
CHANGE IN CONTROL
5.1 Change in Control. In the event of a Change in Control:
(a) With respect to each outstanding Time-Vested Cash Award that is assumed or
substituted in connection with a Change in Control, in the event that during the
twenty-four (24) month period following such Change in Control a Participant’s
employment or Service is terminated without Cause by the Company or any
Affiliate or the Participant resigns from employment or Service from the Company
or any Affiliate with Good Reason, (i) the restrictions, payment conditions, and
forfeiture conditions applicable to such Time-Vested Cash Award shall lapse
(but, the Participant’s obligations under the Restrictive Covenants Agreement
and this Agreement shall not lapse), and (ii) such Time-Vested Cash Award shall
become fully vested and payable within ten (10) days following such termination
of employment or Services.
(b) With respect to each outstanding Time-Vested Cash Award that is not assumed
or substituted in connection with a Change in Control, except as would result in
the imposition of additional taxes and penalties under Section 409A of the Code,
immediately upon the occurrence of the Change in Control, (i) the restrictions,
payment conditions, and forfeiture conditions applicable to such Time-Vested
Cash Award granted shall lapse (but, the Participant’s obligations under the
Restrictive Covenants Agreement and this Agreement shall not lapse), and (ii)
such Time-Vested Cash Award shall become fully vested and payable within ten
(10) days following the Change in Control.
5.2 Assumption/Substitution. For purposes of Section 5.1, a Time-Vested Cash
Award shall be considered assumed or substituted for if, following the Change in
Control, the Time-Vested Cash Award remains subject to the same terms and
conditions that were applicable to the Time-Vested Cash Award immediately prior
to the Change in Control.
ARTICLE VI
MISCELLANEOUS
A-2

--------------------------------------------------------------------------------



6.1 Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenants Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Time-Vested
Cash Award.
6.2 Restrictions on Transfer. Any unvested portion of a Time-Vested Cash Award
may not be transferred or otherwise disposed of by the Participant, including by
way of sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3 Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any
unvested portion of the Time-Vested Cash Award by any holder thereof in
violation of the provisions of this Agreement shall be valid, and the Company
will not transfer any of said unvested Time-Vested Cash Award on its books or
otherwise, unless and until there has been full compliance with said provisions
to the satisfaction of the Company. The foregoing restrictions are in addition
to and not in lieu of any other remedies, legal or equitable, available to
enforce said provisions.
6.4 Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or Service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.
6.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Chief Human Resources
Officer at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant’s last address reflected on
the Company’s records.
6.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
6.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Time-Vested Cash Award in any material way without
the prior written consent of the Participant.
6.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.10 Unfunded Status of Awards. With respect to any payments not yet made to the
Participant pursuant to the Plan, including this Time-Vested Cash Award, nothing
contained in the Plan, the Notice, the Restrictive Covenants Agreement or this
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Affiliate.
6.11 Entire Agreement. The Plan, the Notice, the Restrictive Covenants Agreement
and this Agreement (including all Exhibits thereto, if any) constitute the
entire agreement of the parties and supersede in
A-3

--------------------------------------------------------------------------------



their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
6.12 Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Time-Vested Cash Award be exempt from, or comply with,
Section 409A of the Internal Revenue Code (the “Code”), and accordingly, to the
maximum extent permitted, this Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Agreement and the Time-Vested Cash Award which are subject to Section 409A of
the Code until the Participant would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under this Agreement
and the Time-Vested Cash Award shall be construed as a separate identified
payment for purposes of Section 409A of the Code, and any payments described in
this Agreement and the Time-Vested Cash Award that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and the Time-Vested Cash Award during the six-month period
immediately following the Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s death).
The Company makes no representation that any or all of the payments described in
this Agreement and the Time-Vested Cash Award will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. The Participant understands and
agrees that he or she shall be solely responsible for the payment of any taxes
and penalties incurred under Section 409A.
6.13 Disclosure Regarding Use of Personal Information.
(a) Definition and Use of “Personal Information”. In connection with the grant
of the Time-Vested Cash Award, and any other award under other incentive award
programs, and the implementation and administration of any such program,
including, without limitation, the Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s country of employment. The “Personal Information” the
Company may collect, process, store and transfer for the purposes outlined above
may include the Participant’s name, nationality, citizenship, tax or other
residency status, work authorization, date of birth, age, government/tax
identification number, passport number, brokerage account information, GEID or
other internal identifying information, home address, work address, job and
location history, compensation and incentive award information and history,
business unit, employing entity, and the Participant’s beneficiaries and contact
information. The Participant may obtain more details regarding the access and
use of his or her personal information, and may correct or update such
information, by contacting his or her human resources representative or local
equity coordinator.
(b) Use, Transfer, Storage and Processing of Personal Information. The use,
transfer, storage and processing of Personal Information electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. To the extent permitted by law, Personal Information
may be used by third parties retained by the Company to assist with the
administration and compliance activities of its incentive award programs, and
may be transferred by the entity that employs (or any entity that has employed)
the Participant from the Participant’s country of employment to the Company (or
its Affiliates or Subsidiaries) and third parties located in the U.S. and in
other countries. Specifically, those parties that may have access to the
Participant’s Personal Information for the purposes described herein include,
but are not limited to: (i) human resources personnel responsible for
administering the award programs, including local and regional equity award
coordinators, and global coordinators located in the U.S.; (ii) Participant’s
U.S. broker and equity account administrator and trade facilitator; (iii)
Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his or her superiors; (iv)
the Administrator; (v) the Company’s technology systems support team (but only
to the extent necessary to maintain the proper operation of electronic
information systems that support the incentive award programs); and (vi)
internal and
A-4

--------------------------------------------------------------------------------



external legal, tax and accounting advisors (but only to the extent necessary
for them to advise the Company on compliance and other issues affecting the
incentive award programs in their respective fields of expertise). At all times,
Company personnel and third parties will be obligated to maintain the
confidentiality of the Participant’s Personal Information except to the extent
the Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in this Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1  “Disability” shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.2  “Retirement” shall mean a “separation from service” (within the meaning of
Section 409A of the Code) with the Company and all Affiliates (other than for
Cause) after attaining eligibility for Retirement. A Participant attains
eligibility for Retirement upon the earlier of (a) age 65 or (b) age 55 with at
least ten (10) whole years of consecutive Service starting from the
Participant’s most recent hire date with the Company and all Affiliates. For the
avoidance of doubt, the phrase “consecutive service” in the preceding sentence
shall not include time spent by the Participant:
(a) as a consultant or advisor to the Company or its Affiliates following a
“separation from service” within the meaning of Section 409A of the Code;
(b) engaged as an independent sales agent affiliated with one of the Company’s
or its Affiliates’ real estate brands; or
(c) employed with or providing services to any business acquired by the Company
or any Affiliate prior to the time such business was acquired by the Company or
any Affiliate or employed with or providing services to any business after the
time such business was divested by the Company or any Affiliate.
7.3 “Service” or “Services” shall mean services performed by the Participant for
the Company or its Affiliates as an Employee, consultant or advisor, provided
that services performed by a Participant in the capacity as an independent sales
agent affiliated with one of the Company’s or its Affiliates’ real estate brands
shall not constitute Service.
A-5